                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                GREENVILLE DIVISION

DARYL GRAY,                        §
         Plaintiff,                §
                                   §
vs.                                §
                                   §                   Civil Action No. 6:19-01458-MGL
                                   §
MICHAEL STEPHAN, SGT. JANICE       §
JOHNSON, NFN HALL, LARRIUS O’NEIL, §
MR. DUFFY, MS. WAHEED TATE         §
           Defendants.             §
                                   §

          ORDER ADOPTING THE REPORT AND RECOMMENDATION
       AND PARTIALLY DISMISSING PLAINTIFF’S AMENDED COMPLAINT

       Plaintiff Daryl Gray (Gray), proceeding pro se, filed this action under 42 U.S.C. § 1983

alleging violations of his constitutional rights. This matter is before the Court for review of the

Report and Recommendation (Report) of the United States Magistrate Judge recomending

Defendants Sgt. Johnson (Johnson), Mr. Duffy (Duffy), and Ms. Waheed-Tate (Waheed-Tate) be

dismissed from the case, and the denial of access to the law library/court claim be dismissed with

prejudice and without issuance and service of process. The Report was made in accordance with

28 U.S.C. § 636 and Local Civil Rule 73.02 for the District of South Carolina.

       The Magistrate Judge makes only a recommendation to this Court. The recommendation

has no presumptive weight. The responsibility to make a final determination remains with the

Court. Mathews v. Weber, 423 U.S. 261, 270 (1976). The Court is charged with making a de novo

determination of those portions of the Report to which specific objection is made, and the Court
may accept, reject, or modify, in whole or in part, the recommendation of the Magistrate Judge or

recommit the matter with instructions. 28 U.S.C. § 636(b)(1).

       The Magistrate Judge filed the Report on September 11, 2019. To date, Gray has not filed

any objections to the report. “[I]n the absence of a timely filed objection, a district court need not

conduct a de novo review, but instead must ‘only satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.’” Diamond v. Colonial Life & Acc. Ins.

Co., 416 F.3d 310, 315 (4th Cir. 2005) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

Moreover, a failure to object waives appellate review. Wright v. Collins, 766 F.2d 841, 845-46

(4th Cir. 1985).

       After a thorough review of the Report and the record in this case pursuant to the standard

set forth above, the Court adopts the Report and incorporates it herein. Therefore, it is the

judgment of the Court Johnson, Duffy, and Waheed-Tate are DISMISSED WITHOUT

PREJUDICE. Further, the denial of access to the law library/court claim is DISMISSED WITH

PREJUDICE and without issuance and service of process.



       IT IS SO ORDERED.

       Signed this 5th day of February 2020 in Columbia, South Carolina.

                                                      s/ Mary Geiger Lewis
                                                      MARY GEIGER LEWIS
                                                      UNITED STATES DISTRICT JUDGE


                                          *****
                               NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified of the right to appeal this Order within thirty days from the

date hereof, pursuant to Rules 3 and 4 of the Federal Rules of Appellate Procedure.
